              1 John H. Gomez (SBN 171485)
                john@gomeztrialattorneys.com
              2 Jessica T. Sizemore (SBN 280000)
                jessica@gomeztrialattorneys.com
              3 Max E. Halpern (SBN 305097)
                mhalpern@gomeztrialattorneys.com
              4 GOMEZ TRIAL ATTORNEYS
                655 West Broadway Suite1700
              5 San Diego, CA 92101
                Telephone: (619) 237-3490
              6 Fax: (619) 237-3496
              7
                  Attorneys for Plaintiffs and Third-Party Defendant Brittany Russ
              8
                                        UNITED STATES DISTRICT COURT
              9
                                      SOUTHERN DISTRICT OF CALIFORNIA
          10
                  HADLEY DERUYVER, by and through )         CASE NO. 17-cv-00516-H-AGS
          11      her GAL, Christopher DeRuyver;
                  CHRISTOPHER DERUYVER;                )
          12      ROBYN DERUYVER· NATHANIEL )                PLAINTIFFS’ AND CROSS-
                  DERUYVER, by and through his GAL, )        DEFENDANT BRITTANY RUSS’
          13      Christopher DeRuyver; and ZACHARY          MEMORANDUM OF CONTENTION
                  DERUYVER, by and through his GAL, )
          14      Christopher DeRuyver,                )     OF FACT AND LAW
                                                       )
          15                    Plaintiffs,                  Pretrial Conf. Hearing: January 14, 2019
                                                       )
          16                                           )     Time:
                        v.
                                                       )
          17
                                                       )
                  OMNI LA COSTA RESORT & SPA,
          18                                           )
                  LLC, a limited liability company;
                                                       )
          19      FILLMORE LC HOLDINGS I, LLC, a
                                                       )
                  limited liability company; DOE 1 FNU
          20                                           )
                  LNU, an individual; and DOES 2
                                                       )
          21      through 50, inclusive
                                                       )
          22                    Defendants,            )
                                                       )
          23      OMNI LA COSTA RESORT & SPA,
          24      LLC, a limited liability company,

          25                  Third-Party Plaintiff,

          26            v.
          27 BRITTANY RUSS, an individual
          28         Third-Party Defendant,
Gomez Trial
 Attorneys
                                                           -1-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1           Plaintiffs’ Hadley DeRuyver, Christopher DeRuyver, Robyn DeRuyver, Nathaniel
              2 DeRuyver and Zachary DeRuyver and Cross- Defendant Brittany Russ submit the
              3 following Memorandum of Contentions of Fact and Law
              4      I.      CONTENTIONS OF FACT
              5           During Memorial Day weekend, on the morning of May 28, 2016, Plaintiffs Hadley
              6 DeRuyver, Christopher DeRuyver, Robyn DeRuyver, Nathaniel DeRuyver, Zachary
              7 DeRuyver (“Plaintiffs”) and Cross Defendant Brittany Russ (“Cross Defendant”) were
              8 patrons at Bistro 65 Restaurant, owned and operated by Defendant Omni La Costa Resort
              9 & Spa, LLC (“Omni”) and guests of the Omni La Costa Resort & Spa. Plaintiffs and
          10 Cross Defendant intended to eat breakfast at Bistro 65. As they were getting situated to
          11 sit at the table, an agent and employee of Defendant Omni instructed Christopher
          12 DeRuyver he needed to move their stroller and directed him to where he could place it.
          13 Mr. DeRuyver complied with this request. Mrs. DeRuyver took Hadley’s placemat to the
          14 restroom to clean it before they began eating. The children – Hadley, Nathaniel, and
          15 Zachary were left seated at the table with Brittany Russ, the family’s babysitter. Hadley
          16 was seated at the end of the table in a highchair provided by Defendant Omni’s employee
          17 and agent. Brittany was seated next to her with Zachary to her right. Brittany turned to
          18 help Zachary with his jacket. At this point Carlos Robles, a Bistro 65 server and agent
          19 and employee of Defendant Omni, placed a carafe of hot coffee on the table directly in
          20 front of and within reach of Hadley. Brittany did not see the employee place the carafe
          21 because she was turned away from Hadley to assist Zachary with his jacket. Hadley
          22 reached for the pot and the pot fell, spilling excessively hot coffee on her hand, torso, and
          23 legs. Hadley was severely burned. Plaintiffs Christopher, Robyn, Nathaniel, and Zachary
          24 DeRuyver were present at the scene close by and were aware that the incident was causing
          25 injury to Hadley. As a result of experiencing this traumatic event occur to Hadley,
          26 Plaintiffs Christopher, Robyn, Nathaniel, and Zachary DeRuyver suffered serious
          27 emotional distress.
          28 ///
Gomez Trial
 Attorneys
                                                           -2-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1      A. Defendant’s Employee Violated Their Own Policies and Procedures
              2      At the time of the incident, the DeRuyver children – Hadley, Nathaniel, and Zachary
              3 were left seated at the Bistro 65 table with Brittany Russ, the family’s babysitter. Ms.
              4 Russ was seated in the middle of nine-month year old Hadley and Zachary. As Ms.
              5 Russ was helping Zachary with his jacket, Carlos Robles, an agent and employee of
              6 Defendant Omni, placed a carafe of hot coffee on the table directly in front of and
              7 within reach of nine-month old Hadley DeRuyver. Hadley reached for the unfamiliar
              8 object and spilled the carafe of hot coffee on her torso, hand, and legs.
              9      The Omni La Costa Resort states that hot liquids should not be placed within the
          10 reach of a child, even if an adult at the table requests it. Common sense safety standards
          11 also dictate this simple principle. When Carlos Robles placed the carafe in front of
          12 nine-month old Hadley DeRuyver, he violated Omni’s own policies and procedures, as
          13 well as common sense safety standards. Ms. Russ testified that she never requested for
          14 the carafe to be left at the table and at no time did the server, Carlos Robles, verbally
          15 communicate with Ms. Russ regarding leaving the carafe on the table. However, even if
          16 he did, Mr. Robles’ actions in leaving the carafe of hot coffee in front of an infant,
          17 violated Defendant Omni’s own policies and procedures. Had Carlos Robles followed
          18 the Omni La Costa Report’s policies and procedures and common-sense safety
          19 standards, he would not have placed the carafe in front of nine-month old Hadley.
          20         Immediately after the incident, Defendant created an incident report which was later
          21 distributed to management and employees. In the creation of the incident report, Tyler
          22 Roberson who is Defendant’s employee and loss prevention relief supervisor, gathered
          23 witness statements and documented the circumstances of the incident. Defendant’s
          24 incident report contained a section for “corrective action”, which detailed requirements
          25 for system improvements at Bistro 65. In response to this incident, Defendant’s
          26 employee listed the corrective action as: “Have servers place coffee pots out of
          27 children’s reach.”
          28 ///
Gomez Trial
 Attorneys
                                                           -3-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1      According to Carlos Robles’ testimony, Carlos placed the carafe of hot coffee in the
              2 middle of the table, not in front of and within reach of Hadley DeRuyver. This self-
              3 serving claim made by Mr. Robles is not corroborated by any other testimony or
              4 evidence. Mr. Robles’ claim is also directly contradicted by Defendant’s own incident
              5 report which was created by Defendant’s employee immediately after the incident.
              6 Ultimately, common sense safety standards, Defendant’s policies and procedures, and
              7 Defendant’s incident report, make it clear that Carlos Robles should have never placed
              8 the carafe of hot coffee in front of and in reach of nine-month old Hadley DeRuyver.
              9      B. The Type of Carafe Used by Defendant was Not Appropriate for a Kid-
          10            Friendly Restaurant
          11         Defendants marketed Omni La Costa Resort as a family friendly resort and Bistro 65
          12 as the kid-friendly restaurant on the property. At the time of the incident, however,
          13 Defendant utilized coffee carafes that lacked any closure device or secure mechanism to
          14 prevent the free flow of hot liquid when the carafe was slightly tilted. The carafe that
          15 Defendant used on the date of the incident was so loose that a light touch or slight tilt
          16 caused the carafe to swing open and spill any contents inside the carafe.
          17         When Carlos placed the carafe of hot coffee in front of nine-month old Hadley, she
          18 reached for the unfamiliar object and spilled the carafe into her lap. Because the carafe
          19 had no closure device or secure mechanism, the carafe sprung open and the hot contents
          20 of the carafe spilled all over Hadley’s body. Had the carafe had a closure or safety
          21 device, the flow of hot liquid would have been prevented or minimized, thereby
          22 reducing Hadley’s burn injuries. The type of carafe that was used by Defendant greatly
          23 increased the likelihood that the hot contents of the carafe would spill and injure
          24 someone, particularly in light of the fact that Defendant marketed Bistro 65 as the kid-
          25 friendly restaurant on the property. Despite Defendant’s efforts to market Omni La
          26 Costa and Bistro 65 as kid-friendly places, Defendant did not make those same efforts to
          27 ensure their guests safety.
          28 ///
Gomez Trial
 Attorneys
                                                           -4-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1      II.      CONTENTIONS OF LAW
              2      A. General Negligence
              3            Plaintiffs Hadley DeRuyver, Christopher DeRuyver, Robyn DeRuyver, Nathaniel
              4 DeRuyver, and Zachary DeRuyver were patrons at Bistro 65 Restaurant, owned and
              5 operated by Defendant Omni La Costa Resort & Spa, LLC (“Omni”) and guests of the
              6 Omni La Costa Resort & Spa at the time of the incident. Defendant Omni, by and through
              7 its employees and agents, including but not limited to Carlos Robles, was negligent in
              8 placing a pot of unreasonably hot coffee on the edge of a table and within reach of nine-
              9 month-old Hadley DeRuyver without warning or safety precaution and with knowledge
          10 that doing so created an unreasonable risk of harm. Such an action is something a
          11 reasonably careful server would not do in the same situation. (CACI 401 – Basic Standard
          12 of Care.)
          13               Mr. Robles was acting within the scope of his employment at the time of the
          14 incident, thus Defendant Omni is vicariously liable for its employees’ negligence. (CACI
          15 3700 – Introduction to Vicarious Responsibility.) Defendant Omni, by and through the
          16 acts of its employees and agents, failed to anticipate the ordinary behavior of children.
          17 (CACI 412 – Duty of Care Owed to Children.) Defendant Omni is liable for its failure to
          18 implement and/or enforce safe practices and policies including but not limited to practices
          19 and policies concerning placement of hot items in front of children, use of non-spill coffee
          20 pots, warning customers of dangers, and proper temperature for coffee service. (CACI
          21 400, 401.)
          22               As a result of the negligence of Defendant Omni, Plaintiff Hadley DeRuyver was
          23 severely burned when she reached for the pot and the pot fell, spilling unreasonably hot
          24 coffee on her hand, torso, and legs. (CACI 400 – Negligence Essential Factual Elements.)
          25 Hadley DeRuyver’s behavior in reaching for the pot was the ordinary behavior of a child
          26 of her age. (CACI 402 – Standard of Care for Minors.) The hot coffee severely burned
          27 Plaintiff Hadley DeRuyver causing serious physical and emotional harm. (CACI 3900 –
          28 Introduction to Tort Damages; CACI 3902 – Economic and Non-Economic Damages;
Gomez Trial
 Attorneys
                                                           -5-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1 CACI 3905/3905A – Non-economic Damages.) Defendant’s conduct was a substantial
              2 factor in causing Plaintiff Hadley DeRuyver’s harm. (CACI 400 – Negligence Essential
              3 Factual Elements.)
              4         Defendant Omni, by and through its employees and agents, was negligent in
              5 causing injury to Plaintiff Hadley DeRuyver. When Defendant Omni, by and through its
              6 employees, negligently caused harm to Hadley, Plaintiffs Christopher, Robyn, Nathaniel,
              7 and Zachary DeRuyver were present at the scene and were aware that the incident was
              8 causing injury to Hadley. As a result of said negligence, Plaintiffs Christopher, Robyn,
              9 Nathaniel, and Zachary DeRuyver suffered serious emotional distress, including
          10 suffering, anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation,
          11 and shame. (CACI 1621 – Negligent Infliction of Emotional Distress – Bystander.)
          12 Defendant Omni’s conduct was a substantial factor in causing Plaintiffs Christopher,
          13 Robyn, Nathaniel, and Zachary DeRuyver serious emotional distress. (Id.)
          14         B. Cross-Complaint Against Ms. Russ
          15            1. A cross complaint for Declaratory Relief is improper.
          16            Defendants filed a cross complaint against Third Party Defendant, Brittany Russ,
          17 alleging 1) Equitable Indemnity and Contribution as well as 2) Declaratory Relief.
          18            A claim for Declaratory Relief is based in California Code of Civil Procedure
          19 §1060 which states “ Any person interested under a written instrument, excluding a will
          20 or a trust, or under a contract, or who desires a declaration of his or her rights or duties
          21 with respect to another, or in respect to, in, over or upon property, or with respect to the
          22 location of the natural channel of a watercourse, may, in cases of actual controversy
          23 relating to the legal rights and duties of the respective parties, bring an original action or
          24 cross-complaint in the superior court for a declaration of his or her rights and duties in the
          25 premises, including a determination of any question of construction or validity arising
          26 under the instrument or contract.” (See also Market Lofts Community Assn. v. 9th Street
          27 Market Lofts, LLC (2014) 222 Cal.App.4th 924, 931 [“a complaint for declaratory relief
          28 is legally sufficient if it sets forth facts showing the existence of an actual controversy
Gomez Trial
 Attorneys
                                                           -6-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1 relating to the legal rights and duties of the parties under a written instrument or with
              2 respect to property and requests that the rights and duties of the parties be adjudged by
              3 the court.” [emphasis added].) Here, there is no written instrument nor any contract that
              4 the Court would need to determine the respective parties’ rights in relation to. Nor does
              5 the allegation involve an actual controversy related to the legal rights of the parties with
              6 respect to property. This claim is improper. Further, where an action already pending
              7 can settle the question sought to be resolved in a claim for declaratory relief, this claim
              8 can properly be dismissed. (See Shane v. Superior Court (1984) 160 Cal.App.3d 1237,
              9 1250-51.) Accordingly, Plaintiffs seek to have this claim dismissed before trial.
          10           2. There is no evidence Ms. Russ was negligent.
          11        Further, a claim for equitable indemnity/ contribution, requires that Defendant Omni
          12 prove Ms. Russ was negligent and that her negligence contributed as a substantial factor
          13 in causing Plaintiffs’ harm. (CACI 3800 – Comparative Fault Between and Among
          14 Tortfeasors.)      Here, there is no evidence that Ms. Russ was inattentive, careless, and
          15 negligent and therefore failed to provide safe supervision of Hadley. Rather, as Ms. Russ
          16 was helping Zachary with his jacket, Carlos Robles, an agent and employee of Defendant
          17 Omni, placed a carafe of hot coffee on the table directly in front of and within reach of
          18 nine-month old Hadley DeRuyver. Hadley reached for the unfamiliar object and spilled
          19 the carafe of hot coffee on her torso, hand, and legs. Ms. Russ testified that she never
          20 requested for the carafe to be left at the table and at no time did the server, Carlos Robles,
          21 verbally communicate with Ms. Russ regarding leaving the carafe on the table. However,
          22 even if he did, Mr. Robles’ actions in leaving the carafe of hot coffee in front of an infant,
          23 violated Defendant Omni’s own policies and procedures. Had Carlos Robles followed
          24 the Omni La Costa Report’s policies and procedures and common-sense safety standards,
          25 he would not have placed the carafe in front of nine-month old Hadley. Further, had Mr.
          26 Robles not placed the carafe in front of Hadley, there would be no harm caused by a brief
          27 turn to the side to assist Zachary with his jacket. Accordingly, Plaintiffs and Cross
          28
Gomez Trial
 Attorneys
                                                          -7-
                 PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                 17-cv-00516-H-AGS
              1 Defendant intend to move for directed verdict on this issue following the close of
              2 evidence.
              3      III.    ABANDONED ISSUES
              4           Plaintiffs and Cross Defendant are unaware of any issues raised by the pleadings
              5 which have been subsequently abandoned.
              6      IV.     EXHIBITS
              7      See Exhibit “1.”
              8      V.      WITNESSES
              9           Parties
          10              The parties were present at the scene and thus have information concerning the
          11 incident itself and the damages resulting therefrom.
          12
                          Hadley DeRuyver
          13              Christopher DeRuyver
          14              Robyn DeRuyver
                          Nathaniel DeRuyver
          15              Zachary DeRuyver
          16              Brittany Russ
                          c/o Gomez Trial Attorneys
          17              655 W. Broadway, Suite 1700
          18              San Diego, CA 92101

          19              Employees and Agents of the Omni La Costa Resort & Spa, LLC
          20
          21              The following witnesses are employees and agents of Omni La Costa Resort &

          22 Spa, LLC and have information concerning the incident itself and/or the Omni’s
          23 relevant policies and procedures.
          24              Carlos Robles
          25              Devin Burns
                          Caitlin Dilley
          26              Erika Diprofio
          27              Elizaveta Bigdanova
                          Gary Sims
          28              Johnson Meneses
Gomez Trial
 Attorneys
                                                           -8-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Cayetano Maldonado
                        Elsa Maldonado
              2         Greg Cole
              3         Joe Busic
                        Melissa McKenna
              4         Mike Juillerat
              5         Nancy Faustino
                        Steve White
              6         Tony Suffredini
              7         Tyler Roberson
                        Jim Myers
              8         c/o Peter S. Doody, Esq.
              9         Joseph J. Kagan, Esq.
                        Higgs Fletcher & Mack, LLP
          10            401 West “A” Street, Suite 2600
          11            San Diego, CA 92101
          12            Family/Friends/Colleagues

          13            The witnesses below are anticipated to provide testimony regarding the

          14 circumstances of Plaintiffs’ injuries caused by the incident and how Plaintiffs’ injuries
          15 have impacted their life. They are either friends, family, or colleagues of the DeRuyver
          16 Plaintiffs.
          17            Michelle Lovely
          18            c/o Commonwealth Financial Network
                        110 W. A Street, Suite 1800
          19            San Diego, CA 92101
          20            (Organized Commonwealth conference at Omni and DeRuyver travel from
                        UCSD to UMHS)
          21
          22            Linda Baty
                        4733 Bluebird Ct.
          23            Dexter MI 48130
          24            734-646-5858
                        (Robyn DeRuyver’s mother)
          25
          26            Brad Baty
                        4733 Bluebird Ct.
          27            Dexter MI 48130
          28            313-949-8491 / 734-426-4730
Gomez Trial
 Attorneys
                                                           -9-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         (Robyn DeRuyver’s stepfather)

              2         Erin Cotton
              3         6 Paul's Way
                        Newbury MA 01951
              4         617-201-7522
              5         (Robyn DeRuyver’s friend)

              6         Swanna Saltiel
              7         7579 Montein Rd.
                        San Diego CA 92127
              8         858-381-6144
              9         (DeRuyver family friend)
          10            Wayne Bloom
          11            29 Sawyer Rd.
                        Waltham MA 02453
          12            508-277-4258
          13            (Chris DeRuyver’s mentor)
          14            Sarah Stasiak
          15            1545 Chapleau Dr
                        Ann Arbor, MI 48103
          16            734-476-1358
          17            (Babysitter while Hadley was in hospital)
          18            Natalie Saunders
          19            4714 Oak Hollow Ct
                        Dexter MI 48130
          20            734-271-1834
          21            (DeRuyver Neighbor)
          22            Jinan Hamood
          23            2010 Hackamore Drive
                        Ann Arbor, MI 48103
          24            734-355-5666
          25            (Friend/lawyer)
          26            Jennifer Smith
          27            310 N. Maiden Lane
                        Tecumseh, MI 49286
          28            734-883-7432
Gomez Trial
 Attorneys
                                                          -10-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         (Chris DeRuyver’s assistant)

              2         Charlotte Gillingham
              3         PO Box 304039
                        St Thomas USVI 00803
              4         202-577-6060
              5         (Robyn DeRuyver’s friend)

              6         Tina Wise
              7         734-730-1992
                        (Robyn DeRuyver’s co-worker and friend)
              8
              9         Megan DeHart
                        4734 Bluebird Ct
          10            Dexter, MI 48130
          11            734-634-6126
                        (Babysitter who watched boys while Hadley was in hospital)]
          12
          13            Gloria Leininger
                        2301 Belle Creek Dr
          14            Jackson, MI 49201
          15            517-206-2030
                        (Massage therapist/friend)
          16
          17            Michael Morrison Jr
                        325 N. Brevard Ave
          18            Cocoa Beach FL 32931
          19            778-667-8415
                        (Robyn Deruyver’s brother)
          20
          21            Katelyn Thiede
                        41577 Wayside Dr
          22            Canton MI 48187
          23            734-646-7543
                        (Robyn DeRuyver’s sister)
          24
          25            Katherine Yates
                        1098 Leith St.
          26            Maumee OH 43527
          27            734-355-2373
                        (Robyn DeRuyver’s friend)
          28
Gomez Trial
 Attorneys
                                                          -11-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Erin Rainwater
                        29 Sawyer Rd.
              2         Waltham MA 02453
              3         781-529-9320
                        (Works at Commonwealth)
              4
              5         Christin Clohosey
                        29 Sawyer Rd
              6         Waltham MA 02453
              7         800-251-0080
                        (Works at Commonwealth)
              8
              9         Victor DeRuyver
                        5747 Chase Lake Rd
          10            Fowlerville, MI 48836
          11            812-320-1819
                        (Chris DeRuyver’s Father)
          12
          13            Diana DeRuyver
                        5747 Chase Lake Rd
          14            Fowlerville, MI 48836
          15            812-320-1819
                        (Chris DeRuyver’s Mother)
          16
          17            Jason DeRuyver
                        8602 Rifle River Dr
          18            Fowlerville, MI 48836
          19            (Chris DeRuyver’s Brother)
          20            Shannon Mitchell
          21            248-224-8191
                        shannomi@med.umich.edu
          22            (Robyn DeRuyver’s co-worker)
          23
                        Sheila Kellogg
          24            734-891-5430
          25            shmil@med.umich.edu
                        (Robyn DeRuyver’s co-worker/Chief CRNA)
          26
          27 ///
          28 ///
Gomez Trial
 Attorneys
                                                          -12-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Medical Providers

              2
                        The following are treating medical providers for the Plaintiffs and are expected to
              3
                  provide testimony concerning the treatment they provided to Plaintiffs as well as
              4
                  diagnosis and prognosis.
              5
              6         Amanda J. Kaufman, MD
                        3053 Miller Rd
              7         Ann Arbor MI 48103
              8         734-547-3990
                        Plaintiff Hadley DeRuyver’s pediatrician.
              9
          10
                        Bruce M. Potenza, MD (Attending)
          11            UC San Diego Health
          12            200 W. Arbor Dr.
                        San Diego, CA 92103
          13            Attending burn surgeon overseeing Plaintiff Hadley DeRuyver’s care at UCSD.
          14
                        Benjamin Levi, MD
          15            Steven Kasten, MD
          16            University of Michigan Health System
                        2901 Hubbard St., RM 2722
          17            Ann Arbor, MI 48109
          18            Attending and resident burn surgeons overseeing Plaintiff Hadley DeRuyver’s
                        care at University of Michigan.
          19
          20            Expert Witnesses
          21            Plaintiffs’ Experts
          22            The following are experts retained by Plaintiffs and are intended to provide
          23 testimony on the topics outlined below.
          24
          25          Benjamin Levi, MD
                      University of Michigan
          26          2130 Taubman Center
                      1500 E. Medical Center Drive
          27          Ann Arbor, MI 48109-0340
                      Tel: (734) 936-5895
          28
Gomez Trial
 Attorneys
                                                          -13-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Dr. Levi is a Board-Certified Plastic Surgeon with a specialty in burn trauma and
              2 reconstruction. Dr. Levi is expected to offer opinions on Plaintiff Hadley DeRuyver’s
              3 incident related burn injuries, including but not limited to the nature and extent of such
              4 injuries and all treatment rendered for such injuries (including the cost thereof), and the
              5 likely prognosis, and any probable permanent residual symptoms as well as any
              6 potential future care necessary, including the costs thereof.
              7            Paul Schwartzman, M.S., L.M.H.C, D.A.P.A
              8            307 Packett’s Landing
                           Fairport, New York 14450
              9            Tel: (585) 377-2720
          10            Paul Schwartzman is an expert in licensed mental health counselor with 35 years’
          11 experience counseling children and families. Mr. Schwartzman is expected to offer
          12 opinions on Plaintiffs’ emotional and psychological injuries sustained as a result of the
          13 incident. Mr. Schwartzman is expected to testify to the nature and extent of all injuries
          14 and the treatment rendered for such injuries, and the likely prognosis, and any probable
          15 permanent residual symptoms as well as any potential future care necessary, including
          16 the costs thereof.
          17
                           Eugene M. Vanderpol, M.S., P.E.
          18               7165 Obelisco Circle
                           Carlsbad, CA 92009
          19               Tel: (760) 931-9100

          20            Eugene M. Vanderpol, M.S., P.E. is a licensed Biomechanical Engineer and
          21 Accident Reconstructionist practicing in the State of California. Mr. Vanderpol will
          22 testify regarding liability, causation and damages. Mr. Vanderpol will testify from an
          23 accident reconstruction and biomechanical perspective. Mr. Vanderpol's testimony will
          24 include but not be limited to the biomechanics and reconstruction of the incident and
          25 how the forces involved affect the human body and all related issues, including specific
          26 forces and biomechanics involved in this incident.
          27 ///
          28 ///
Gomez Trial
 Attorneys
                                                          -14-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1            Jeff Nelken, B.S., M.A.
                           20938 De Mina Street
              2            Woodland Hills, CA 91364
                           Tel: (818) 703-7147
              3
              4         Jeff Nelken, B.S., M.A. is a Food Safety Expert, Auditor and Trainer. Mr.
              5 Nelken is expected to provide testimony pertaining to issues of liability and causation
              6 including but not limited to Defendant’s policies and procedures and the sufficiency
              7 thereof, training and application of policies and procedures, industry standards, selection
              8 of food service instruments and materials, placement of items on tables for food and
              9 beverage service, the warnings provided or failed to be provided to customers, safety
          10 practices for food service, safety practices for beverage service, food and beverage
          11 safety related to service near or to children, and proper temperatures for food and
          12 beverage service.
          13               Heather H. Xitco, MBC, CPA, CFF
                           501 West Broadway, Suite 710
          14               San Diego, CA 92101
                           Tel: (619) 400-8460
          15
          16            Heather Xitco, MBA, CPA, CFF is a Certified Public Accountant and a Forensic
          17 Economist. Ms. Xitco is expected to provide testimony pertaining to Plaintiffs’ past and
          18 future economic loss, including past and future medical expenses.
          19
                        Victoria Morgan, FHFMA, Associate Analyst
          20            Abacus Analytics
                        7301 RR 620N, Ste. 155-281
          21            Austin, TX 78726
          22            Victoria Morgan, FHFMA is a Healthcare Financial Professional and Analyst for
          23 Abacus Analytics. Ms. Morgan is expected to provide testimony pertaining to the usual,
          24 customary, and reasonable value of Plaintiff’s past and future medical care.
          25
          26            Defendants’ Experts
          27            The following are experts retained by Defendants who Plaintiffs intend to cross-
          28 examine in their respective fields.
Gomez Trial
 Attorneys
                                                          -15-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Daniel C. Cox
                        110 Riggs Road, Suite B
              2         Hinesburg, Vermont 05461
              3         (802) 865-4480

              4         Daniel C. Cox, is a hot beverage analytics expert.
              5
                        Nicole P. Bernal, MD, FACS
              6         UC Irvine Medical Center
              7         333 City Boulevard West, Suite 1600
                        Orange, CA 92868
              8         (714) 456-5840
              9
          10            Nicole P. Bernal, MD, FACS is a pediatric trauma, bum, and surgical critical care

          11 doctor.
          12            Jim Myers
          13            Omni La Costa Resort & Spa
                        2100 Costa Del Mar Rd
          14            Carlsbad, CA 92009
          15            (760) 438-9111
          16            Jim Myers is a food and beverage operations expert.

          17            Robert A. Taylor, CPA/ABV
          18            Brinig Taylor Zimmer, Inc.
                        401 B Street, Suite 215
          19            San Diego, CA 92101
          20            (619) 687-2600
          21
                        Robert Taylor is an economist.
          22
          23            Mark A. Gomez, Ph.D.
          24            Biomechanics Advanced
                        2211 Encinitas Blvd.
          25            Encinitas, CA 92024
          26            (760) 635-2360
          27            Mark Gomez is a biomechanical engineer and accident reconstructionist.

          28
Gomez Trial
 Attorneys
                                                          -16-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Tamera G. Rockholt, R.N., B.S.N.
                        Rockholt & Associates
              2         Beaverton, Oregon 97006
              3         (800) 458-1261

              4         Tami Rockholt is a medical billing expert.

              5      VI.   PERSONAL INJURIES CLAIMED

              6         Plaintiff Hadley DeRuyver was severely burned when she reached for the pot and
              7 the pot fell, spilling excessively hot coffee on her hand, torso, and legs. Hadley sustained
              8 full thickness burns and deep partial thickness burns across these areas. She was rushed
              9 via ambulance to UCSD burn center to evaluate her burns. She spent two days at UCSD
          10 where they cleaned and debrided her wounds under pediatric sedation. Once her burns
          11 had declared, it was clear Hadley would need surgical intervention. Accordingly, the
          12 UCSD team made communication with the burn center at the University of Michigan to
          13 arrange for Hadley to do so in her home state.
          14            Hadley was transported to the University of Michigan burn center under the care
          15 of Dr. Benjamin Levi. She underwent her first surgery on June 2nd, which was a burn
          16 debridement with grafting of her left hand, chest, abdomen, and bilateral extremities.
          17 During this initial surgery, Hadley’s wounds were aggressively cleaned and sterilized.
          18 Then, donor skin was harvested from Hadley’s back to be transplanted to her chest,
          19 abdomen, and thighs. Hadley had an allograph utilizing pig skin on her left hand. The
          20 pig skin was sewn to her fingers which fell off as the areas healed. Due to the mobility
          21 needs of the fingers, it was thought that grafted skin would cause complications in the
          22 future.
          23            Post-surgery Hadley spent an additional seven days in the hospital to stabilize her
          24 enough for discharge.         During this time, she suffered from complications of the
          25 hospitalization and treatment including wound cellulitis, anemia due to blood loss,
          26 hypophosphatemia (phosphate concentration caused by severe burns), thrombocytopenia
          27 (low blood platelets), and respiratory failure which required intubation. She was treated
          28 with heavy narcotic pain medication which caused withdrawal-like symptoms.
Gomez Trial
 Attorneys
                                                          -17-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         Hadley was discharged on July 9, 2016 and had several follow up visits over the
              2 next few months while her wounds healed. She was prescribed compression garments
              3 which she had to wear under her clothes for nearly one year for 23 hours per day to add
              4 in the smoothing of the scars. Her parents were taught how to change her burn dressings
              5 and moisturize her wounds – a process which took up to 1.5 hours per day. Hadley would
              6 scream and cry during this process because she couldn’t understand what was going on
              7 and was in intense pain.
              8         After the wounds healed, her physicians began an ongoing process of attempting
              9 to revise Hadley’s scarring and remove the grafting. She has had five additional surgeries
          10 since her initial hospitalization in an attempt to revise her scars. These involved pulse
          11 dye and fractionated CO2 laser treatments with Kenalog injections and surgical excision.
          12 Her last surgery was on February 26, 2018. She will require additional surgeries as
          13 outlined below.
          14            Despite excellent medical care, Hadley continues to have severe scarring across her
          15 torso and legs. Hadley is beginning to express a sense of being self-conscious of her scars
          16 already and often talks about her “owies.”
          17            Hadley’s pain and suffering damages stemming from her injuries are incalculable.
          18 She has suffered extreme pain which is revisited with each new procedure. She is
          19 permanently disfigured by her scarring and has had the playful happy life of a toddler
          20 replaced by countless doctor’s visits, pain, and procedures. While Hadley’s parents have
          21 done everything in their power to ease her pain and suffering and provide her a normal
          22 childhood, there is no question she has suffered more than a child ever should have to. At
          23 just under three years old, Hadley has undergone six surgeries and been under anesthesia
          24 15 times. She has been pumped with powerful narcotic pain medications and dealt with
          25 the weaning-off process. She’s attended countless doctor’s appointment and procedures.
          26 She’s endured painful and lengthy after-care at home. Her family worries about the long-
          27 term physical and emotional impact of her injuries.
          28
Gomez Trial
 Attorneys
                                                          -18-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1         A severe burn injury is one of the most traumatic injuries anyone can endure
              2 especially for a child who has no understanding of what is happening to them and no
              3 coping skills or perspective. A burn injury is traumatizing both physically and
              4 emotionally. For a baby, this trauma is mostly experienced emotionally and coded
              5 neurologically. The concern is that this trauma creates an underlying psychobiological
              6 sense that the world is not safe which results in anxiety which can be triggered throughout
              7 time. Hadley’s anxiety manifested in separation anxiety, sleep disturbance, and anxiety
              8 of strangers.
              9         Hadley’s parents and older siblings have suffered serious emotional distress as a
          10 result of perceiving the incident that caused injury to Hadley. Hadley’s parents and older
          11 siblings have demonstrated a trauma response which continues to have residual impact.
          12 Hadley’s family has had a traumatic emotional response to seeing their baby suffer a life
          13 changing, permanent injury, hospitalized and intubated. This response continues to be
          14 triggered through Hadley’s development and ongoing medical treatment.
          15            Both Christopher and Robyn both missed work as a result of Hadley’s injury and
          16 the family has suffered financially as a result. Robyn, a nurse anesthetist, took a full year
          17 off work to care for Hadley. She was making $125,000 per year at the time of the injury.
          18 Christopher missed several months and still has not returned to the full time work he was
          19 doing prior to Hadley’s injury. As a result, his performance as a financial analyst has
          20 suffered. He estimates his loss at approximately $200,000 per year. Additionally, since
          21 Robyn was not working, the family was no longer covered by health insurance. To
          22 maintain this benefit, the family had to pay $2,000 per month out of pocket for an entire
          23 year.
          24            Hadley was 9 months old at the time of the incident and is currently 3 years old.
          25 Her life expectancy is another 78.12 years.
          26         A. Past Medical Expenses
          27            The DeRuyvers are insured through Blue Cross Blue Shield with a fully self-
          28 funded ERISA plan. Blue Cross Blue Shield is currently asserting a lien for
Gomez Trial
 Attorneys
                                                          -19-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1 $160,097.72. This paid amount is reasonable and well below the reasonable value of
              2 the services rendered. The parties have discussed a Stipulation as to this amount.
              3      B. Future Care Expenses
              4         Currently, Hadley continues to have burns and grafting scars which will require
              5 additional care. Hadley continues to have grafting on her abdomen. Grafted tissue will
              6 always look different than ungrafted skin. As she matures and develops, she will
              7 develop areas that are tight and require release. Without release she may experience
              8 restriction in movement around the injured area. Accordingly, the following medical
              9 care is necessary for Hadley’s burn injuries.
          10 Burn Scar Revision Treatment:
          11 1.         Follow up visits every 1-3 months until age 18.
          12            a.    Cost: $185.00 per visit; Total Cost of $11,100-$33,300
          13 2.         Five additional laser treatments over lifetime.
          14            a.    Cost per treatment: $5,000 (medicine) + $25,000 (facility) = $30,000 per
          15 treatment; Total Cost: $150,000
          16 3.         3-4 additional tissue expander reconstruction surgeries over lifetime.
          17 a.         Cost per treatment: $4,300 medicine + 25,000 (facility) = $29,300 per treatment;
          18 Total Cost: $87,900 - $117,200
          19 4.         Local tissue rearrangement and release and grafting, 3-4 over lifetime.
          20 a.         Cost per treatment: $4,000 (medicine) + $30,000 (facility) = $34,000 per treatment;
          21 Total Cost: $102,000 - $136,000
          22            The total cost of this care is $351,000-$436,500.
          23 Psychological Treatment:
          24            Hadley has suffered immense emotional injury as a result of the burns she
          25 sustained. A burn injury is a lifelong injury. When children undergo burn injuries, the
          26 recovery process often goes in stages that closely align with developmental stages of life.
          27 As these developmental stages unfold, different intellectual and emotional challenges
          28 emerge as triggered by life events. As a result of experiencing the traumatic event and its
Gomez Trial
 Attorneys
                                                          -20-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1 aftermath, Hadley’s parents, Christopher and Robyn, and brothers Nathaniel and Zachary,
              2 have also sustained serious emotional distress. Like Hadley, they too will have different
              3 stages of healing and coping with this trauma. Accordingly, the following care is
              4 recommended for the emotional injuries as a result of Defendant’s negligence.
              5 Hadley DeRuyver
              6      • Work with a Certified Filial Play Therapist; $90 - 125 per session.
              7            o Bi-weekly until age 12;
              8            o Approximate Cost: $27,000.
              9      • Mental health treatment with burn specialist: $90 - 125 per session.
          10               o Bi-weekly for 4 months (beginning at age 12);
          11               o Monthly until the age of 18;
          12                     ▪ Approximate Cost $9,500;
          13               o After the age of 18, 12 – 52 sessions during “breakthrough” events for 4-5
          14                  times over lifetime;
          15                     ▪ Approximate Cost $7,500-$32,500.
          16         • World Burn Congress Phoenix UBelong Program: $2800 for the family; 11 years
          17            = $30,800.
          18 Robyn DeRuyver
          19         • Mental health treatment with burn specialist: $90 - 125 per session.
          20               o Bi-weekly for 4 months;
          21               o Approximate Cost $1,000.
          22 Christopher DeRuyver
          23         • Mental health treatment with burn specialist: $90 - 125 per session.
          24               o Bi-weekly for 4 months;
          25               o Approximate Cost $1,000.
          26 Zachary DeRuyver
          27         • Mental health treatment with Certified Filial Play Therapist: $90 - 125 per session.
          28               o Bi-weekly for 4 months;
Gomez Trial
 Attorneys
                                                          -21-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
              1            o Approximate Cost $1,000.
              2 Nathaniel DeRuyver
              3            o Mental health treatment with Certified Filial Play Therapist: $90 - 125 per
              4               session.
              5            o Bi-weekly for 4 months;
              6            o Approximate Cost $1,000.
              7 Family
              8      • One monthly session each month until Hadley turns 18;
              9      • Approximate Cost $22,375.
          10            In addition, it is recommended that the family undergo and participate additional
          11 programs that will not have a financial cost such as survivor support groups and burn
          12 foundation workshops and family events.
          13 Total Future Care Costs in Present Value
          14            The average total cost of all future medical expenses for all Plaintiffs when
          15 discounted to present value is $441,397.00.
          16
          17
          18 DATED: December 17, 2018                             Respectfully submitted,
          19                                                      GOMEZ TRIAL ATTORNEYS

          20                                                  By: s/Jessica T. Sizemore
          21                                                      John H. Gomez, Esq.
                                                                  Jessica T. Sizemore, Esq.
          22                                                      Kayla N. Lynk, Esq.
          23
          24
          25
          26
          27
          28
Gomez Trial
 Attorneys
                                                          -22-
                  PLAINTIFFS’ AND CROSS DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                  17-cv-00516-H-AGS
